Citation Nr: 0937189	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a migraine headache 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran's migraine headache disorder clearly and 
unmistakably pre-existed military service.

2.  The Veteran's migraine headache disorder clearly and 
unmistakably was not aggravated by military service.


CONCLUSION OF LAW

A migraine headache disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2006 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records show that on a May 
1973 enlistment report of medical history, the Veteran 
reported that he had previously had a head injury, which the 
examiner described as a concussion, and reported that it was 
not currently disabling.  On physical examination, no 
relevant abnormalities were noted.

In a July 1975 service treatment report, the Veteran 
complained of numbness, headaches, and blurred vision.  He 
reported that he had also experienced these symptoms one 
month before.  The impression was migraine headaches.

A March 1976 service treatment report stated that the Veteran 
was in a traffic accident during which he hit his head on the 
windshield of the vehicle.  He was not rendered unconscious.  
On physical examination, the Veteran had an abrasion on his 
right cheek.  The assessment included abrasion to the right 
external face and the plan included head injury precautions.

In a June 1976 service treatment report, the Veteran 
complained of numbness in the right arm for the previous 2 
years, off and on.  In a second report dated the same day, 
the Veteran reported several episodes of right arm numbness 
with previous episodes 4 months before and 15 months before, 
respectively.  He reported that he had experienced an episode 
in 10th grade, 7 years before, and had experienced a total of 
6 episodes.  The Veteran stated that an episode included 
blurred vision, numbness, and left frontal headache.  The 
Veteran was referred for a skull x-ray and an 
electroencephalogram (EEG).  In a third report dated the same 
day, the Veteran complained of blurred vision, numbness, and 
a left frontal headache.  The provisional diagnosis was 
questionable atypical migraine and further studies were 
ordered.  A skull x-ray was provided the same day to evaluate 
these symptoms.  The resulting radiographic report showed no 
significant abnormalities.  A June 1976 EEG report dated 
later in the month stated that after examination the Veteran 
was "felt to be normal."

A June 1976 separation medical examination report noted that 
the Veteran had a history of migraine headaches.  The report 
stated that the Veteran had a skull x-ray and EEG pending but 
had no headaches in the previous month.  On physical 
examination, no abnormalities were noted.

After separation from military service, in a December 1979 
private medical report, the Veteran complained of right sided 
migraine equivalent headaches and right side arm numbness 
"which has been intermittent ever since high school."  
After physical examination, the impression was migraine 
equivalent.


A May 1980 letter from a private physician stated that the 
Veteran

has had some interesting episodes that 
date back to about age 15.  These occur 
about every six months and generally 
begin with numbness and tingling of the 
right hand.  This slowly progresses 
upward to involve the right face.  On one 
occasion the left hand was involved and 
on a few occasions it has been the right 
leg.  The numbness and tingling last for 
about 15 minutes and then resolve 
spontaneously.  At times these symptoms 
are followed by a frontal headache which 
has never been terribly severe.

The letter stated that after a review of the Veteran's 
medical history, a physical examination, and a neurological 
examination, the diagnosis was hemiplegic migraine attacks.  
The letter stated that the Veteran was requested to get 
testing to "rule out the remote possibility of an [auditory 
visual] malformation."  The letter also stated that a third 
possible diagnosis was "some sort of sensory seizure, but 
that has probably been ruled-out by a normal EEG which was 
taken when [the Veteran] was in military service."  The 
private physician concluded that "[s]ince the attacks occur 
only about every six months and last only about 15 minutes I 
doubt that any long term medication is required."

In an October 1981 private medical report, the Veteran 
complained of migraine headaches.  The report stated that the 
Veteran was taking medication for migraine symptoms.

In a November 2006 private medical report, the Veteran 
reported that he experienced 2 to 3 headaches per month which 
he treated with non-prescription medication.  The Veteran 
reported a history of migraine headaches of greater than 30 
years and "relates a history of a [motor vehicle accident] 
while in the military; he sustained a [loss of consciousness] 
with this.  He notes a worsening in the headache after 
this."  After a review of the Veteran's medical history and 
a physical examination, the assessment was migraine 
headaches.


In a January 2007 private medical report, the Veteran 
complained about headaches which were unchanged in intensity.  
He reported that since discontinuing medication 1.5 weeks 
before, he had a minor headache.  The report stated that the 
Veteran experienced headaches several times per month.  After 
physical examination, the assessment was migraine headache, 
with aura.  A January 2007 letter from a private physician 
dated the same day stated that the Veteran

has been a patient of mine intermittently 
since 1978.  He has always had problems 
with migraine headaches which he 
attributes to a Jeep accident while he 
was serving in the military in Germany in 
the mid-1970s.  He states that he had an 
EEG done in the military which was 
normal, however, ever since the Jeep 
accident, he has had problems with 
migraine headaches.  He usually has 2 or 
3 migraine headaches per months.

In a January 2007 statement, the Veteran stated that

[p]rior to entering service I did have an 
occasional migraine headache; however 
during my enlistment time they became 
more frequent.  [In July 1975] I had all 
I could stand and decided to seek help.  
The headaches were more frequent and it 
beg[an] to affect my ability to perform 
as a soldier. . . .These headaches have 
never gone away and I do feel the [motor 
vehicle accident] increased the 
frequency, on an average of 2-3 per 
month[.]

A March 2007 letter from a private physician stated that the 
Veteran

has been a patient of mine intermittently 
since 1978.  He has had problems with 
migraine headaches since age 15, however, 
while in the Army in Germany, on 16 March 
1976, he was involved in a traffic 
accident where he was thrown from a Jeep.  
He sustained a head injury and had some 
retrograde amnesia at that time and ever 
since then, he states that his migraine 
headaches have gotten worse and more 
frequent.  These headaches are 
characterized by a sudden onset of 
blurred vision associated with right arm 
tingling and numbness going up the right 
side of his neck to his mouth.  He then 
gets a fairly severe headache which lasts 
anywhere from one to three hours. . . .  
These migraines still occur anywhere from 
2 to 3 times monthly. . . .

[The Veteran] feels that his headaches 
have definitely been worse ever since his 
accident and it is my opinion that the 
accident that he sustained while in the 
military was at least as likely as not to 
be the cause of his increased problems 
with his migraine headaches.  I feel that 
there is definitely a link between the 
accident and his increased headaches.

An October 2007 VA medical examination report stated that the 
Veteran was being evaluated for a migraine headache 
condition.  The Veteran reported that he began having 
migraine headaches before military service, but that they 
increased in frequency during military service.  He reported 
that he experienced headaches, on average, 3 times per month 
with the last episode 1 week before.  The Veteran reported 
that the headaches lasted for about 1.5 hours per episode.  
After physical examination, the diagnosis was history of 
migraine headaches, with normal examination.  The examiner 
stated that the Veteran's claims file had been reviewed, 
specifically including the service treatment records and the 
January 2007 letter from a private physician.  The examiner 
stated that "[i]t is my opinion that his migraine headaches 
preexisted before entering into the military service and it 
is my opinion that it is not related to his military service 
or aggravated by his military service."  The examiner then 
discussed the medical records of the March 1976 motor vehicle 
accident, the negative June 1976 skull x-ray, the negative 
June 1976 EEG, and the negative June 1976 separation medical 
examination report.  The report stated that based on the 
review of these records, "it is my opinion that his migraine 
headaches condition pre-existed before entering [into] 
military service and is neither due to nor aggravated by his 
military service and not related to military service."

In a transcript of an August 2009 videoconference hearing 
before the Board, the Veteran stated that his headaches began 
after sustaining a concussion in 6th grade.  He stated that 
he experienced headaches during military service both before 
and after the motor vehicle accident, but that they increased 
in frequency after the accident.  The Veteran reported that 
prior to military service he experienced headaches 
approximately once a month and that during military service 
he experienced headaches approximately 2 to 3 times per 
month.  He stated that he presently experienced headaches 
approximately 4 to 5 times per month.

The medical evidence of record clearly and unmistakably shows 
that the Veteran's migraine headache disorder preexisted 
military service and was not aggravated by military service.  
While the Veteran's May 1973 service enlistment medical 
examination did not note a preexisting headache disorder, the 
Veteran did report at that time that he had previously 
sustained a head injury.  The examiner wrote that the injury 
was a concussion which was not currently disabling.  This is 
consistent with the veteran's claim of a pre-service injury, 
after which his symptoms began.  Furthermore, the in-service 
medical records, post-service private medical records, 
post-service VA medical records, and the Veteran's own 
statements repeatedly state that the Veteran's migraine 
headaches began prior to military service after the Veteran 
sustained a concussion as a child.  The Veteran has 
consistently and repeatedly stated that the pre-service 
symptoms began with tingling and numbness in the extremities, 
which progressed up the head, eventually resulting in a 
headache.  These reported symptoms are consistent with the 
medical evidence of record, which shows that these symptoms 
were observed during military service, at which time they 
were diagnosed as migraine headaches, and have continued 
after separation from military service to the present time.  
Accordingly, the Veteran's in-service and post-service 
statements are competent evidence of a continuity of 
symptomatology from a pre-service head injury until the first 
medical evidence of record of the currently diagnosed 
migraine headache disorder.  As there is no medical evidence 
of record that states that the migraine headache disorder did 
not pre-exist service, and the veteran concedes that he had a 
pre-existing headache disorder whose symptoms continued 
during military service, and such statements are consistent 
with the service treatment and post-service treatment 
records, the evidence of record clearly and unmistakably 
shows that the Veteran's migraine headache disorder 
preexisted military service.

Furthermore, the preponderance of the medical evidence of 
record shows that the Veteran's migraine headache disorder 
was not aggravated by military service.  While the Veteran 
was treated for his migraine headache disorder during active 
military service, the symptoms he complained about were 
temporary or intermittent flare-ups, and there was no medical 
evidence of a permanent aggravation of the disorder.  See 
Jensen, 4 Vet. App. at 306-07; Hunt, 1 Vet. App. 292; Verdon, 
8 Vet. App. at 536-7.  This is shown by the contemporary 
reports of the frequency of the Veteran's recurrent 
headaches.  In June 1976, the Veteran reported that he had 
experienced a total of only 6 episodes over the previous 7 
years, and listed 2 previous episodes within the last 15 
months.  After separation from military service, the May 1980 
letter from a private physician stated that the Veteran's 
headaches occurred approximately once every 6 months and 
lasted for only 15 minutes per episode.  Thus, the Veteran's 
statements that he experienced headaches once a month prior 
to military service and 2 to 3 times per month during 
military service are not consistent with the medical evidence 
of record.  The Veteran's in-service medical records indicate 
a frequency of approximately once per year and the Veteran's 
post-service medical records indicate a frequency of 
approximately once every 6 months a full 4 years after 
separation from military service.  Indeed, there is no 
medical evidence of record that the Veteran experienced 
headaches at an average frequency greater than once every 6 
months prior to November 2006, approximately 30 years after 
separation from military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  
Accordingly, the Veteran's more recent statements about the 
frequency of his headaches during and for several years after 
separation from military service are not competent evidence 
as they are contradicted by the contemporary medical evidence 
of record.

As a result, the January 2007 and March 2007 letters from a 
private physician are not competent evidence of in-service 
aggravation of a preexisting migraine headache disorder, as 
they are based on the Veteran's reported history which is 
itself inconsistent with the medical evidence of record.  The 
January 2007 letter provides no medical opinion of any kind 
and simply states that the Veteran attributed his symptoms to 
the in-service motor vehicle accident.  The Veteran's 
statements alone are not sufficient to prove that his 
migraine headache disorder was incurred in or aggravated by 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
migraine headache disorder was incurred in or aggravated by 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

While the March 2007 letter provides an etiological opinion, 
this opinion was based on the Veteran's reported history of 
an increase in frequency of the migraine headaches during 
military service, particularly after the motor vehicle 
accident.  As noted above, no such increase in frequency is 
noted in the medical evidence of record prior to November 
2006.  As such, the basis for the March 2007 letter's 
etiological opinion is invalid, and thus the opinion itself 
is not competent medical evidence.

In contrast, the October 2007 VA medical examination report 
provided a medical opinion after a review of the entire 
claims file, including the Veteran's service treatment 
records.  That report found that the Veteran's preexisting 
migraine headache disorder had not been aggravated by 
military service based on the contemporary medical evidence.  
Accordingly, there is no competent medical evidence of record 
that the Veteran's preexisting migraine head disorder 
increased in severity until 30 years after separation from 
military service.  While the medical evidence clearly shows 
that the veteran's migraine headache disorder was symptomatic 
during military service, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis, 276 F.3d at 
1345; 38 C.F.R. § 3.306(a).  Independent medical evidence is 
needed to support a finding that the pre-existing disorder 
increased in severity in service.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  As such, the Board finds that the Veteran's 
preexisting migraine headache disorder was clearly and 
unmistakably not permanently aggravated by military service.

As a result of these findings, the presumption of soundness 
has been rebutted and there is no competent medical evidence 
of record that shows that the Veteran's migraine headache 
disorder was incurred in or aggravated by military service.  
As such, service connection for migraine headache disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that shows that the Veteran's 
migraine headache disorder was incurred in or aggravated by 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a migraine headache disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


